223 S.W.3d 893 (2007)
Vernon JONES, Respondent,
v.
Ronald BOVA, Appellant.
No. ED 87986.
Missouri Court of Appeals, Eastern District, Division Five.
May 15, 2007.
Motion for Rehearing and/or Transfer Denied June 19, 2007.
Seth G. Gusnell, St. Louis, MO, for appellant.
Spencer E. Farris, St. Louis, MO, for respondent.
Before BOOKER T. SHAW, C.J., GEORGE W. DRAPER III, J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 19, 2007.

ORDER
PER CURIAM.
Ronald Bova (Defendant) appeals from a judgment of the Circuit Court of St. Louis County in favor of Vernon Jones (Plaintiff) in connection with a motor vehicle accident. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.